Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2010/0182413) in view of  Fujiyama et al. (US 2011/0050931, hereinafter “Fujiyama”).
As to claims 1, 4 and 5, Numata discloses an endoscope device comprising: 
an endoscope insertion portion (“insertion portion”, [0018]);
an adapter type determining circuit (109, Fig.1) configured to determine a type of an optical adapter for measurement mounted at a tip of the endoscope insertion portion ([0026]); 
an imaging sensor (100, Fig.1) configured to image a subject and generate an image of the subject ([0020]); and
a processor (CPU 103, codec 102, Fig.1) configured to:
	determine whether moving image recording processing is started (S102 in Fig. 4, determines whether video recording operation is instructed, [0038]); and 
	in response to determining that the moving image recording processing is started (the following actions are done after video recording operation is instructed): 

generate a still image file including the image data corresponding to the image when the moving image recording processing is performed (when start of video recording operation is instructed, the processor103/codec 102 compresses image data of one frame (still image, [0037]), [0039]) from the video, which would constitute a file);
write the measurement correction data in the still image file (control data, which includes measurement correction data, [0030],[0031],[0035], is added to the still image file, [0039]); 
generate a moving image file including the image data corresponding to the image when the moving image recording processing is performed (generates a moving image file by recording video data in response to video recording operation, [0039]-[0040]); and
cause the still image file in which the measurement correction data is written, and the moving image file to be recorded in a second memory (CPU 103 
Although Numata teaches to “associate” a recorded still image and video data from which the still image is obtained for measurement processing during playback (e.g. [0052]-[0053]), Numata fails to disclose how the still image (with added control data) taken at the beginning of a video recording period (moving image file) (as mentioned in [0039]) are recorded together in the external memory, and particularly that they are recorded “to be associated with each other”.  However, since there is an implied association between the still image file and its corresponding moving image file (i.e. a still image file is generated at the start of each moving image file recording process, [0039]), one of ordinary skill would readily recognize that these files would be required to be linked in some way to maintain that correspondence.  Fujiyama teaches, in a similar device for recording still images and moving images ([0036]-[0037]), to store the still image file and moving image file that correspond to each other by associating them with each other ([0038]) using the same file name with a different extension (see “ccc.mpg” and “ccc.jpg” in Fig.3 and described in [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recorded the still image file and video image file for each video recording period “in association” with each other by providing each with the same filename, as taught by Fujiyama, in order provide an easy way to maintain correspondence between the still image file and its associated video image file.  Providing each file with the same filename will meet the limitations of claims 4 and 5.
As to claim 2, the processor is configured to record the still image file in the second memory before the moving image file is generated (although a processor is capable of recording data in any order, since the still image file is generated upon instruction to start video recording 
As to claim 3, wherein in response to a state change from a first state to a second state, the processor is configured to generate the the still image file, wherein the first state is a state in which the optical adapter is not mounted to the endoscope insertion portion, wherein the second state is a state in which the optical adapter is mounted to the endoscope insertion portion (CPU is capable of generating the still image file, [0039], after the optical adapter is mounted to the tip of the endoscope, [0026]).
As to claim 8, wherein the processor is configured to perform measurement processing on the basis of the measurement correction data which is written in the still image file recorded in the second memory, and the image data which is included in the moving image file recorded in the second memory ([0023], [0030], [0031], [0035]).
As to claims 9, 12 and 13, Numata disclose a file recording method performed by a processor, the file recording method comprising: 
determining whether moving image recording processing is started (S102 in Fig. 4, determines whether video recording operation is instructed, [0038]);
in response to determining that the moving image recording processing is started (the following action are done after the video recording operation is instructed);
reading, from a first memory, measurement correction data corresponding to a type of an optical adapter for measurement mounted to an endoscope insertion portion (control data comprising measurement-possible flag and optical adapter type data, [0030]-[0031],[0035]; as mentioned below with respect to the step of writing measurement correction data in the still image file ([0039]), the codec 102 adds this control data to the still image file during 
	wherein the type of the optical adapter is determined by an adapter type determination circuit (optical adapter type determining unit 109, [0026]),
	wherein the measurement correction data is data used for correcting image data corresponding to an image of a subject in measurement processing (correction data used in measurement, [0030], [0035]), and
	wherein the image of the subject is generated by an image sensor that images the subject (image sensor 100, Fig.1, [0020]);
generating a still image file including the image data corresponding to the image when moving image recording processing is performed (when start of video recording operation is instructed, the processor103/codec 102 compresses image data of one frame (still image, [0037]), [0039]) from the video, which would constitute a file);
 writing the measurement correction data in the still image file (control data, which includes measurement correction data, [0030],[0031],[0035], is added to the still image file, [0039]);
generating a moving image file including the image data corresponding to the image when the moving image recording processing is performed (generates a moving image file by recording video data in response to video recording operation, [0039]-[0040]); and
causing the still image file in which the measurement correction data is written, and the moving image file to be recorded in a second memory (CPU 103 records the still image file with the moving image data in external memory 30, [0039]-[0040]).

As to claim 10, further comprising recording the still image file in the second memory before the moving image file is generated (although a processor is capable of recording data in any order, since the still image file is generated upon instruction to start video recording operation and thus before video recording starts/ends, it follows that it will be recorded before the video image file is recorded).

As to claim 16, Numata further discloses: performing measurement processing on the basis of the measurement correction data which is written in the still image file recorded in the second memory, and the image data which is included in the moving image file recorded in the second memory ([0023], [0030], [0031], [0035]).

Allowable Subject Matter
Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 is allowed.

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.

Regarding the previous rejection over the Numata reference (US 2010/0182413), the amendments to the claims regarding generating still and moving image files AFTER it was determined that moving image recording processing is started overcomes such rejection, based on the previous interpretation of Numata.  However, after further review of the Numata reference, it was found that Numata teaches generating a still image file (i.e. image data of one frame or field of the video data) in response to the start of moving image recording processing (see [0039] for example), as well as in response to a separate “start of still image recording operation” that can occur before moving image recording (see S100 in Fig.4).  The Examiner takes the position that this new interpretation of Numata, in view of Fujiyama, meets the limitations of the claims, as set forth in the rejections appearing above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795